DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 22, 2020 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 20170031142 A1, hereafter Kim].
As per Claim 12, Kim teaches a method of manufacturing an integrated circuit (IC) device (See fig. 10), the method comprising: 
forming a photoresist layer on a substrate W; and 

wherein the light generator includes: 
a chamber 11 having a plasma generation space, 
an optical collector 14B in the chamber, the optical collector having a reflective surface, and 
a debris shielding assembly 16B between the optical collector and the plasma generation space in the chamber, wherein the debris shielding assembly includes: 
a protective film being spaced apart from the reflective surface with a protective space therebetween and facing the reflective surface, the protective space including an optical path (See fig. 9).
Kim does not expressly stated a protective frame that is in contact with an edge portion of the optical collector and supports the protective film. 
However, Kim further disclosed that the protection film 16 may include graphene and a frame supporting the graphene. Except for the frame, there may be no need for any other supporter to be provided in the protection film 16. When viewed along a propagation path of light from the condenser 14B toward the filter 14A, the protection film 16 may be disposed in front of the optical unit 15; and the protection film 16 may be coupled to the optical unit 15. As an example, as shown in FIG. 2, the protection film 16 may be provided to be in, e.g., direct, contact with the filter 14A. The protection film 16 may be disposed on the optical unit 15, without an additional adhesive layer. In addition, the protection film 16 may be configured without any other supporter, except for the frame (Para 29-31, wherein although not 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a protective frame to support the protective film as claimed in order to effectively protect the optical element.
As per Claim 14, Kim teaches the method as claimed in claim 12.
Kim does not explicitly teach wherein the protective frame includes: a support portion in contact with the edge portion of the optical collector; a shield portion integrally connected with the support portion and having an inner surface between the support portion and the protective film, the inner surface facing the protective space; and an outer fixing portion facing the shield portion with the protective film therebetween and supporting the protective film in cooperation with the shield portion. 
However, Kim further disclosed that the protection film 16 may include graphene and a frame supporting the graphene (Para 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a protective frame to support the protective film as claimed in order to effectively protect the optical element.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied in claim 12 above, in view of Rettig et al. [US 20050279946 A1, hereafter Rettig].
As per Claim 13, Kim teaches the method as claimed in claim 12.
Kim does not explicitly teach wherein the protective film has a through hole formed in a position corresponding to the optical path in the protective film. 

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate to form a through hole in the protective film of Kim in order to let the laser light to pass through and reach the ignition site.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied in claim 12 above, in view of Suzuki et al. [US 20030015665 A1, hereafter Suzuki].
As per Claims 15-18, Kim teaches the method as claimed in claim 14.
Kim does not explicitly teach wherein the support portion includes a ring member extending from the shield portion, the ring member having a straight cross-sectional shape or an L-like cross-sectional shape. 
Suzuki teaches reflective plate 4 is fixed to the surface of the solid imaging element 1 by a frame 6. The frame 6 comprises three layers 6a through 6c arranged in that order from the side nearest the solid imaging element 1. The protective film 3 is sandwiched between the first layer 6a and the second layer 6b, such that the protective film 3 is fixed by its own edges, a frame formed of a semiconductor substance, ceramic, metal, glass or the like may be used for the first layer 6a and the second layer 6b instead of a resin frame, or the first layer 6a itself may be integrally formed with the solid imaging element 1 (See fig. 1, Para 33, wherein various elements are expressed to be used for the frame).

.

Claims 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Suzuki.
As per Claim 1, Kim teaches a method of manufacturing an integrated circuit (IC) device (See fig. 10), the method comprising: 
forming a photoresist layer on a substrate W; and 
exposing the photoresist layer to light by using a photolithographic apparatus including a light generator 10F (See fig. 9), 
wherein the light generator includes: 
a chamber 11 having a plasma generation space, 
an optical element 15 in the chamber, and 
a debris shielding assembly 16 between the optical element and the plasma generation space in the chamber, 
wherein the debris shielding assembly includes: 
a protective film facing the optical element and being spaced apart from the optical element with a protective space therebetween, the protective space including an optical path (See fig. 9), and 
Kim further disclosed that the protection film 16 may include graphene and a frame supporting the graphene. Except for the frame, there may be no need for any other supporter to be provided in the protection film 16. When viewed along a propagation path of light from the condenser 14B toward the filter 14A, the protection 
Kim does not explicitly teach a protective frame attaching the protective film to the optical element, the protective frame to support the protective film and to shield the protective space from the plasma generation space. 
Suzuki teaches the reflective plate 4 is fixed to the surface of the solid imaging element 1 by a frame 6. The frame 6 comprises three layers 6a through 6c arranged in that order from the side nearest the solid imaging element 1. The protective film 3 is sandwiched between the first layer 6a and the second layer 6b, such that the protective film 3 is fixed by its own edges (See fig. 1, Para 33).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a protective frame to support the protective film as claimed in order to effectively protect the optical element.
As per Claim 3, Kim in view of Suzuki teaches the method as claimed in claim 1.
Kim further disclosed wherein the protective film includes a material that is transparent with respect to a laser beam having a wavelength of about 1064 nm, a laser beam having a wavelength of about 10.6 .mu.m, and extreme ultraviolet (EUV) light 
As per Claim 4, Kim in view of Suzuki teaches the method as claimed in claim 1.
Kim further disclosed wherein the protective film includes carbon nanotube, diamond, graphite, graphene, fullerene, or a combination thereof (Para 29). 
As per Claims 5 and 6, Kim in view of Suzuki teaches the method as claimed in claim 1.
Kim in view of Suzuki does not explicitly teach teaches wherein the protective film includes a carbon nanotube film having single-wall carbon nanotubes (SWCNT), multiwall carbon nanotubes (MWCNT), or a combination thereof.
However, Suzuki further disclosed It is preferred that the reflective plate comprise a metal plate. Alternatively, it is acceptable if the reflective plate includes a protective film such as a metal film on the radiation-transmittable material. In this case, it is preferred that the radiation-transmittable material comprise a glass, resin or carbon-based plate. By using a reflective plate having the construction described above, the reflective plate, the scintillator panel and the radiation image sensor can be easily made, and sufficient performance of the reflective plate can be achieved (Para 11).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the protective film material as claimed in order to transmit the radiation to a desire extent.
As per Claims 7 and 8, Kim in view of Suzuki teaches the method as claimed in claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a protective frame to support the protective film as claimed in order to effectively protect the optical element.
As per Claims 9-11, Kim in view of Suzuki teaches the method as claimed in claim 1 and 8 (See the elliptic shape in Kim figure 9).
Suzuki further teaches reflective plate 4 is fixed to the surface of the solid imaging element 1 by a frame 6. The frame 6 comprises three layers 6a through 6c arranged in that order from the side nearest the solid imaging element 1. The protective film 3 is sandwiched between the first layer 6a and the second layer 6b, such that the protective film 3 is fixed by its own edges, a frame formed of a semiconductor substance, ceramic, metal, glass or the like may be used for the first layer 6a and the second layer 6b instead of a resin frame, or the first layer 6a itself may be integrally formed with the solid imaging element 1 (See fig. 1, Para 33, wherein various elements are expressed to be used for the frame).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a protective frame to support the protective film as claimed in order to effectively protect the optical element.

Claims 2, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Suzuki, further in view of Rettig et al. [US 20050279946 A1, hereafter Rettig].
As per Claim 2, Kim in view of Suzuki teaches the method as claimed in claim 1.
Kim in view of Suzuki does not explicitly teach wherein the protective film has a through hole in a center region of the protective film. 
Rettig teaches the light source may also include a collector 30, e.g., a reflector, e.g., in the form of a truncated ellipse, with an aperture to allow the laser light to pass through and reach the ignition site 28 (Para 21 and 27).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate to form a through hole in the protective film of Kim as modified by Suzuki in order to let the laser light to pass through and reach the ignition site. 
As per Claim 19, Kim teaches a method of manufacturing an integrated circuit (IC) device (See fig. 10), the method comprising: 
forming a photoresist layer on a substrate W; and 
exposing the photoresist layer to light by using a photolithographic apparatus including a light generator, 
wherein the light generator includes: 
a chamber 11 having a plasma generation space; 
an optical collector 14B in the chamber, the optical collector having a reflective surface; and 

wherein the debris shielding assembly includes; 
a protective film facing the reflective surface with a protective space therebetween, the protective space including an optical path (See fig. 9).
Kim further disclosed that the protection film 16 may include graphene and a frame supporting the graphene. Except for the frame, there may be no need for any other supporter to be provided in the protection film 16. When viewed along a propagation path of light from the condenser 14B toward the filter 14A, the protection film 16 may be disposed in front of the optical unit 15; and the protection film 16 may be coupled to the optical unit 15. As an example, as shown in FIG. 2, the protection film 16 may be provided to be in, e.g., direct, contact with the filter 14A. The protection film 16 may be disposed on the optical unit 15, without an additional adhesive layer. In addition, the protection film 16 may be configured without any other supporter, except for the frame (Para 29-31, wherein although not labeled, figure 10 shows a protective frame that is in contact with an edge portion of the optical collector and supports the protective film).
Kim does not explicitly teach a protective frame attaching the protective film to an edge of the optical collector, the protective frame extending along an entire perimeter of the edge of the optical collector.
Suzuki teaches the reflective plate 4 is fixed to the surface of the solid imaging element 1 by a frame 6. The frame 6 comprises three layers 6a through 6c arranged in that order from the side nearest the solid imaging element 1. The protective film 3 is 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a protective frame to support the protective film as claimed in order to effectively protect the optical element.
Kim in view of Suzuki does not explicitly teach the protective film having a through hole formed in a position corresponding to the optical path in the protective film.
 Rettig teaches the light source may also include a collector 30, e.g., a reflector, e.g., in the form of a truncated ellipse, with an aperture to allow the laser light to pass through and reach the ignition site 28 (Para 21 and 27).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate to form a through hole in the protective film of Kim as modified by Suzuki in order to let the laser light to pass through and reach the ignition site.
As per Claim 20, Kim in view of Suzuki and Rettig teaches the method as claimed in claim 19.
Kim further disclosed wherein the exposing the photoresist layer includes using the EUV light generated in the light generator (Para 6).

Response to Arguments
9.	Applicant's arguments filed with respect to claim 12 have been fully considered but they are not persuasive. 

11.	Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection rely on a combined teaching of the references applied in the prior rejection. As such, any teaching or matter specifically challenged in the argument is addressed as applied in the above rejection.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882